DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6411346 B1 (Numano; Yoshinori et al.)

    PNG
    media_image1.png
    670
    483
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    353
    483
    media_image2.png
    Greyscale

Per claim 1, Numano teaches a display device [see abstract], comprising: a first substrate [1, “numeral 1 is a transparent substrate”]; a second substrate opposed to the first substrate [“an counter substrate”, see paragraph (19)]; 5and a liquid crystal layer provided between the first substrate and the second substrate [see abstract], the first substrate comprising: a first signal line [7, left side] and a second signal line 10formed of a first metal material [7, right side, see paragraph (33)] and being adjacent to each other in a first direction [horizontal direction]; a first scanning line and a second scanning line formed of a second metal material and being adjacent to each other in a second direction intersecting the first 15direction [2 top and 2 bottom, vertical direction, see paragraph (33); a semiconductor layer electrically connected to the first signal line and the first scanning line [5]; a first transparent electrode in contact with the semiconductor layer [drain 8, see paragraph (23), “the drain electrode is a transparent electrode”]; 20an organic insulating layer [10, see paragraph (5) “acrylic resin as the transparent insulating film 10”] including a contact hole penetrating to the first transparent electrode [11]; and a second transparent electrode in contact with the first transparent electrode through the contact hole [ITO pixel electrode 12], 25the first transparent electrode being located in a center of a pixel region surrounded by the first signal line, the second signal line, the first scanning line, and the second scanning line in planar view [see figure 1, region of drain at the contact hole 11], the contact hole not being overlaid on the first 30metal material and the second metal material [see figure 1].
Per claim 2, Numano teaches the display device of claim 1, wherein the contact hole is located in the center of the pixel region in planar view [see figure 1].  
Per claim 3, Numano teaches the display device of claim 1, wherein an outer periphery of the second transparent- 33 - electrode is overlaid on the first signal line, the second signal line, the first scanning line, and the second scanning line [see dashed outline of pixel 12 shown in figure 1].  
Per claim 12, Numano teaches the display device of claim 1, wherein the first transparent electrode, the first signal line, and the second signal line are formed in a same layer [see figure 2].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6411346 B1 (Numano; Yoshinori et al.)
Per claim 2013, Numano teaches the display device of claim 1.  However, Numano lack but  common knowledge teaches, the organic insulating layer includes a color filter and a transparent planarizing layer covering the color filter.  Simplifying manufacturing and protecting the color filters would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 14, Numano teaches the display device of claim 1.  Numano lacks, but common knowledge teaches, an oxide 25semiconductor layer.  High carrier mobility would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 15, Numano teaches the display device of claim 1.  Numano lacks, but common knowledge teaches a liquid crystal layer containing a chiral agent.  Reduced optical noise because of improved rotational alignment would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6411346 B1 (Numano; Yoshinori et al.), as applied to claims 1-3 and 12 above, and in view of US 20180323224 A1 (HUNG; Shu-Kai et al.)

    PNG
    media_image3.png
    745
    302
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    764
    312
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    667
    475
    media_image5.png
    Greyscale

Per claim 4, Numano teaches the display device of claim 1.  Numano, but Hung teaches, lacks 5the first substrate further comprises a third transparent electrode [180] overlaid on the second transparent electrode [140], and the third transparent electrode includes an opening located in the pixel region [210].  The addition of the common electrode with opening creates a fringe field type display which would have the benefit of improving contrast.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Hung with Numano.
Per claims 105, Numano in view of Hung teaches the display device of claim 4, wherein the first transparent electrode includes a first region overlaid on the second transparent electrode [see Numano’s figure 1, outline 12 relative to electrode 8] and not overlaid on the third transparent electrode [in the combination, the hole in Hung’s electrode 180 would be overlaid on Numano’s first transparent electrode in the center of the pixel, and thus, inherent to the combination], and four second regions overlaid on the second transparent 15electrode and the third transparent electrode, and the second regions being separated from each other [the four second regions would be Hung’s branch portion between the hole overlaid onto Numano’s pixel electrode 12 and thus inherent to the combination].  

Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 and 18-19 is allowed.
Per claim 6, Numano in view of Hung teaches the display device of claim 5.  Numano does not teach, in combination with the limitations of claim 5, wherein the second transparent electrode includes four 20third regions not overlaid on the first transparent electrode and the third transparent electrode, and the third regions are separated from each other and each of the third regions is adjacent to the first region as recited in claim 6.  
Per claim 8, Numano in view of Hung teaches the display device of claim 4.  Numano does not teach, in combination with the limitations of claims 4, the first substrate further comprises: 30a box frame formed on the organic insulating layer and including a side surface; and an inorganic insulating layer located between the second transparent electrode and the third transparent electrode, the box frame is overlaid on the first signal - 34 - line, the second signal line, the first scanning line, and the second scanning line, and the second transparent electrode, the inorganic insulating layer, and the third transparent electrode 5are overlaid on the side surface as recited in claim 8.  
Per claim 16, Numano in view of Hung teaches the display device of claim 16.  Numano does not teach, in combination with the limitations of claims 16, wherein 10the second transparent electrode includes four third regions not overlaid on the first transparent electrode and the second transparent electrode, and the third regions are separated from each other and each of the third regions is adjacent to the first 15region as recite in claim 17.
	Per claim 19, Numano teaches display device, comprising: a semiconductor layer; a first transparent electrode in contact with the 25semiconductor layer; a second transparent electrode in contact with the first transparent electrode; and a third transparent electrode overlaid on the first transparent electrode and the second transparent 30electrode, the third transparent electrode including an opening.  Numano does not teach in combination with the limitation above, an outer periphery of the first transparent electrode intersecting an edge of the opening at eight 35points.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Response to Arguments
Applicant's arguments filed 8/12/22 have been fully considered but they are not persuasive.
Applicant argues that “Numano discloses that the scanning wiring 2 and the Cs wiring 3 are formed in the same process and from the same material. Thereby, in Numano the contact hole 11 is overlaid on the Cs wiring 3 formed of the same second material as the scanning wiring 2. Thereby Numano also does not disclose or suggest claimed features of the contact hole not being overlaid on the second metal material of the first and second scanning lines.”
In response, the Examiner construes “a first scanning line and a second scanning line formed of a second metal material…the contact hole not being overlaid on the first metal material and the second metal material” to mean the second metal material is just the material required to form the first scan line and the second scan line.  That is, the contact hole must not be overlaid on the first scan line material and the second scan line material.  As such, Applicant’s argument is not persuasive. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871